Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Kissling on 25 March 2021.
The application has been amended as follows: 
	Claims 38 and 40 are cancellend.
	In the specification, page 8, line 16, change the phrase “these are available at http://www.imgt.org/” to “these are available at www.imgt.org.”
	In the specification at page 18, lines 25-26, change the phrase “Programs such as ** ExPASY http://www.expasy.ch/tools/pi_tool.html and http://www.iut-arles.up.umv-mrs.fr/w3bb/d_abim/compo-p.html may be used to predict the isoelectric point of the antibody or fragment.” to “Programs such as ** ExPASY www.expasy.ch/tools/pi_ tool.html, and www.iut-arles.up.univ-mrs.fr/w3bb/d_abim/compo-p.html, may be used to predict the isoelectric point of the antibody or fragment.”
	In the specification at page 39, lines 23 and 25, change the phrase “The light chain germline acceptor sequence chosen was the human VK1 2-1(U) A20 V-region plus JK2 J-region (V BASE, http://vbase.mrc-cpe.cam.ac.uk/). The heavy chain germline acceptor sequence chosen was the human VH3 1-3human VH3 1-3 3-21 V-region plus JH4 J-region (V BASE,25 http://vbase.mrc-cpe.cam.ac.uk/)” to 
Status of the Claims
Claims 1, 2, 11, 12, 15-21, 23, 25-31, 35, 37 and 39 are currently pending in this application. Claims 3-10, 13, 14, 22, 24, 32-34, and 36 have been cancelled by applicant. Claims 38 and 40 have been cancelled by examiners amendment in this action. Claim 35 is currently amended.
Rejections Withdrawn
Applicant’s arguments, see Remarks page 7 item III, filed 3/8/2021, with respect to the rejection of claim 24 under 35 U.S.C. 112(a) for lack of written description have been fully considered and are persuasive.  The rejection of claim 24 has been withdrawn. 
	Applicants cancellation of claim 24 has rendered the rejection of claim 24 moot and the rejection is therefore withdrawn.
Applicant’s arguments, see Remarks page 7 item IV, filed 3/8/2021, with respect to the rejection of claims 35-40 under 35 U.S.C. 112(a) Enablement have been fully considered and are persuasive.  The rejection of claims 35-40 has been withdrawn. 
	Applicant has cancelled claim 36 and incorporated its limitations into claim 35. The limitation of claim 35 to treating a TNFα mediated disorder brings the claim within the scope of the specification and the prior art regarding previously known TNFα binding antibodies. The examiner therefore sees fit to withdraw the 112(a) Enablement rejection of claims 35-40.
Applicant’s arguments, see Remarks page 9 item V, filed 3/8/2021, with respect to the obviousness type double patenting rejection of claims 1, 2, 11, 12 and 24 have been fully considered and are persuasive.  The rejection of claims 1, 2, 11, 12 and 24 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The sequences of the claimed antibodies are not known in the prior art. Therefore the invention must be novel and unobvious. 
	As demonstrated by the sequence alignments below, the sequences of the present invention share some overlap in the CDRs with the anti-TNFα antibody of US 2013/0330356 A1, hereinafter Salfeld, (esp CDRL1, CDRL2, and CDRH1) (SEQ ID NO 1 and 2, abstract, paragraph [0050]). However, other similar sequences with different binding properties are also known. For example, comparing the sequence alignment of the light chain CDRs with the anti-Toll-Like Receptor 3 antibody of US 2010/0166778 A1, Cunningham et al, hereinafter Cunningham (SEQ ID NO: 163, abstract, Table 3a, Example 5 and paragraphs [0135] and [0136]), and the heavy chain CDRs with the WNT agonist antibody of US 2014/0044713 A1, De Lau et al, hereinafter De Lau, there is also considerable overlap in several of those CDRs as well (SEQ ID NO: 129, Abstract, Example 3, Paragraph [0053], [0056], and [0096]). This demonstrates that the antibody art is unpredictable and that it is not possible to predict the activity of an antibody based solely on its CDR sequences. Thus, the inventors of the present invention would not have been able to look to the prior art and derive a TNFα binding sequence from the available sequences because the closest sequences do not perform the claimed function. They also would not have known their antibody would bind to TNFα simply by looking at the sequence because it differs from antibodies with the same known activity. Therefore, because the antibody does not possess the same structural characteristics of other antibodies known to bind TNFα in the prior art it is not anticipated by 
	Sequence alignments of the light and heavy chains of the anti-TNFα antibody of Salfeld with the heavy and light chains claimed in claim 2 that incorporate the CDRs claimed in claim 1. Note that the CDRs are defined based on the sequences as provided by the inventor, not based on the sequences as provided by Salfeld, since the inventor has demonstrated that these CDRs are functional:

    PNG
    media_image1.png
    188
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    507
    media_image2.png
    Greyscale

	Sequence alignments of the light chain CDRs and the heavy chain CDRs, respectively, of the instant invention with their closest known match found in the prior art.

    PNG
    media_image3.png
    122
    567
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    123
    568
    media_image4.png
    Greyscale

	Further, because the CDRs of claim 1 were not known in the prior art, the dependent claims 2, 11, 12, 15-21, and 23-31 that incorporate the limitations of claim 1 would also be allowable.
	In summary, the examiner could not locate an antibody with similar binding properties that also had a similar heavy chain paired with a similar light chain. Further, there is no prior art that indicates how one of ordinary skill would go about modifying an antibody to achieve, in a predictable way, a TNF binding antibody using known antibody sequences. Therefore, claim 1 and all of the claims that depend from claim 1 are allowable.
	Claims 35, 37 and 39 are allowable because there are several well-known examples of pharmaceutical anti-TNFα antibodies used to treat several specific autoinflammatory and autoimmune diseases. A useful place to look for examples of these antibodies is in FDA package inserts because drugs approved for use by the FDA are vetted for safety and efficacy. Examples include Adalimumab (FDA. Highlights of prescribing information for Humira. 34 pages Revised January 2008), Certolizumab (FDA. Highlights of prescribing information for Cimzia. 25 pages revised April 2012), Etanercept (while not an antibody it is a polypeptide based TNF neutralizing pharmaceutical; FDA. Highlights of prescribing information for Enbrel. 28 pages Revised December 2012), Golimumab (FDA. Highlights of prescribing information for Simponi. 33 pages Revised December 2011) and Infliximab (FDA. Highlights of 
	The examiner originally asserted that anti-TNF antibodies can have side effects that are unpredictable. However, the examiner has found applicant’s arguments (page 9 first paragraph) persuasive in this matter. Applicant states: “as noted by M.P.E.P. § 2164, testing for full safety and effectiveness of a therapeutic is more properly left to the FDA. The fact that certain anti-TNFa antibodies are not approved for all autoimmune disorders or inflammatory disorders does not reflect an 
	The examiner is in agreement that one of ordinary skill would recognize that even though side effects MAY occur, they are not guaranteed, and the specification currently provides sufficient enablement, in line with the prior art, for allowing claims 35, 37 and 39. Further, one of ordinary skill, knowing that TNF mediates disease, would turn to humanized anti-TNF antibodies to treat autoimmune and autoinflammatory disorders mediated by TNF because that is standard practice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY E MAZANEK whose telephone number is (571)272-0341.  The examiner can normally be reached on Monday - Thursday 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY EDWARD MAZANEK/Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647